    Case 3:20-cv-00219-RJD Document 25 Filed 09/18/20 Page 1 of 2 Page ID #696




                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF ILLINOIS

LISA G. PAUL,                                                )
                                                             )
        Plaintiff,                                           )
                                                             )
                 vs.                                         )        CIVIL NO. 20-cv-219-RJD 1
                                                             )
COMMISSIONER of SOCIAL SECURITY,                             )
                                                             )
        Defendant.                                           )

                                    MEMORANDUM AND ORDER

DALY, Magistrate Judge:

        Before the Court is the parties’ Joint Stipulation to Remand to the Commissioner. (Doc.

23).

        The parties ask that this case be remanded for further proceedings pursuant to sentence

four of 42 U.S.C. § 405(g). A sentence four remand (as opposed to a sentence six remand)

depends upon a finding of error, and is itself a final, appealable order. See, Melkonyan v.

Sullivan, 501 U.S. 89 (1991); Perlman v. Swiss Bank Corporation Comprehensive Disability

Protection Plan, 195 F.3d 975, 978 (7th Cir. 1999). Upon a sentence four remand, judgment

should be entered in favor of plaintiff. Shalala v. Schaefer, 509 U.S. 292, 302-303 (1993).

        The parties agree that, upon receipt of the Court’s order, the Appeals Council will vacate

all findings in the Administrative Law Judge’s (ALJ) decision and remand the matter to the ALJ.

On remand, the ALJ will evaluate whether Plaintiff could perform her past relevant work or a

significant number of jobs existing in the national economy and during the period under

consideration and issue a new decision. The ALJ will also consider whether the medical opinions

at issue relate to the period under consideration.

1
 This case was assigned to the undersigned for final disposition upon consent of the parties pursuant to 28 U.S.C.
§636(c). See, Doc. 11.

                                                        1
 Case 3:20-cv-00219-RJD Document 25 Filed 09/18/20 Page 2 of 2 Page ID #697




       Plaintiff applied for disability benefits in November 2016. (Tr. 38). While recognizing

that the agency has a full docket, the Court urges the Commissioner to expedite this case on

remand.

       For good cause shown, the parties’ Joint Stipulation (Doc. 23) is GRANTED.

       The final decision of the Commissioner of Social Security denying plaintiff’s application

for social security benefits is REVERSED and REMANDED to the Commissioner for

rehearing and reconsideration of the evidence, pursuant to sentence four of 42 U.S.C. § 405(g).

       The Clerk of Court is directed to enter judgment in favor of plaintiff.

       IT IS SO ORDERED.

       DATED: September 18, 2020.



                                             s/Reona J. Daly
                                             REONA J. DALY
                                             UNITED STATES MAGISTRATE JUDGE




                                                 2
